DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 19-34 are pending in the application.

				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO 1999/60959 A2).

 
    PNG
    media_image1.png
    136
    493
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    137
    490
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    122
    487
    media_image3.png
    Greyscale
	As to independent claim 19, 
    PNG
    media_image4.png
    152
    513
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    213
    493
    media_image5.png
    Greyscale
Wagner teaches (p.8,ll.15-19; p.12,ll.14 – p.13,ll.6; Fig.4) an adhesive ostomy element (6) (ostomy faceplate 6 Abstract) comprising: a backing layer (56) Fig.12; (25/30) Fig.4 (Fig.12:polyethylene flange 56 Fig.12 p.12,ll.16-18; Fig.4:ring 25 p.7,ll.31-32; seal 30,p.9,ll.4-6), having at least a first section (inner portion adjacent to stoma 5 Fig.12), and 
 	an adhesive 24 (barrier adhesive ring 24 Fig.4,12; p.7,ll.24-30):  		disposed on a proximal surface of said backing layer (56) (Fig.12 p.12,ll.17-18); (25/30) (Fig.4 p.7,ll.31-32; p.9,ll.4-6); and  		adapted to secure the ostomy element to the skin (18) Fig.12 (p.12,ll.15-16),  	a cover layer (34) and/or (57) Fig.12 (ring 34 p.12,ll.18-19; polyethylene or other elastomer ring seal 57 Fig.12;p.12,ll.30-36):  		having an outer edge secured to the distal surface of the backing layer (56) (Fig.12 p.12,ll.18-19); (25/30) (Fig.4 p.7,ll.31-32; p.9,ll.4-6);  	a swellable, absorbent foam (29) (foam seal ring 29 Fig.4;p.8,ll.16-17; having a porous outer surface allowing fluid to enter and be absorbed p.7,ll.12-14) disposed between the backing layer (25/30) Fig.4 and the cover layer (34)/(57) Fig.4,12; 	a stoma-receiving through-going hole (stoma hole around stoma 5 Fig.4,12 p.12,ll.23-26) formed through the backing layer (25/30)Fig.4; (56) Fig.12, the adhesive (24) defining an inner boundary in said first section (of adhesive 24 Fig.4,12),  	wherein the swellable, absorbent foam (29) is exposed on a surface of the stoma- receiving through-going hole Fig.4 and is configured, when wetted by an aqueous solution, to expand into the stoma-receiving through-going hole (as having a porous outer surface allowing fluid to enter and be absorbed p.7,ll.12-14); 	in order to provide a foam seal ring 29 that conforms to the outer contour of the stoma so that the stoma is sealed so that no effluent leaks past the foam seal ring to the other rings of the device and the peristomal skin (p.8,ll.19-23) and in order to have the foam have a porous outer surface allowing fluid to enter and be absorbed p.7,ll.12-14). 	Wagner does not specifically teach one embodiment comprising all of the elements of the claims (e.g., combining elements of Fig.4 and Fig.12) 	However, Wagner teaches that the teachings of the disclosure are not limited to the disclosed embodiments and that other embodiments and configurations are included based on combining features of different embodiments (p.16,ll.25-27,18-27).It would have been obvious to one of ordinary skill before the effective filing date to combine the foam of Fig.4 with the other elements and features of Fig.12, and one of skill would have been motivated to do so, in order to provide the advantages of using the embodiments of both Fig.4 and 12, in order to provide a foam seal ring 29 that conforms to the outer contour of the stoma so that the stoma is sealed so that no effluent leaks past the foam seal ring to the other rings of the device and the peristomal skin and in order to have the foam have a porous outer surface allowing fluid to enter and be absorbed.   

	As to claims 20-21, Wagner teaches wherein the cover layer (34/57) has an inner edge located at the stoma-receiving through-going hole Fig.12, with the inner edge unsecured relative to the distal surface of the backing layer (56) such that the cover layer (34/57) forms a pocket with an open area exposed at the stoma-receiving through-going hole (Fig.12:with portion detached or not connected to polyethylene flange 56 forming a pocket structure p.12,ll.16-18, according to broadest reasonable interpretation).
	As to claims 22-24, Wagner teaches wherein the ostomy element further comprises: a moldable paste located between the backing layer (56) and the swellable, absorbent foam (29) (where additional element of RTV silicone can be provided on distal side of foam 29 below backing layer 56 or portion thereof that comprises an absorbent paste, which is necessarily moldable p.14,ll.19; p.15,ll.22-27, according to broadest reasonable interpretation).

	As to claims 25-26, Wagner teaches wherein the ostomy element further comprises a reservoir of liquid and a paste located between the swellable, absorbent foam and the cover layer; wherein pressure applied to the cover layer moves the liquid into the swellable, absorbent foam and forces the paste into the stoma-receiving through-going hole (where additional element of RTV silicone can be provided on distal side of foam 29 below backing layer 56 or portion thereof that comprises an absorbent 

	As to claim 27, Wagner teaches wherein the ostomy element further comprises a base plate (36-38) attachable to the ostomy element and adapted to be secured to a user (via cover 34/57 and adhesive 24, as presented above, Fig.12)  and the base plate (36-38) is configured to couple with a removable ostomy bag Fig.4 (p.10,ll.8-18).

	As to claim 28, Wagner teaches wherein the swellable, absorbent foam (29) is flush with the surface of the stoma-receiving through-going hole (Fig.4).

	As to claim 29, Wagner teaches wherein the swellable, absorbent foam (29) is adapted to expand to reduce an area of the stoma-receiving through-going hole by at least 5% (wherein the swellable, absorbent foam (29) is exposed on a surface of the stoma- receiving through-going hole Fig.4 and is configured, when wetted by an aqueous solution, to expand into the stoma-receiving through-going hole, as having a porous outer surface allowing fluid to enter and be absorbed p.7,ll.12-14, and thus necessarily expanding by at least 5%, according to broadest reasonable interpretation).

	As to claim 30, Wagner teaches wherein the swellable, absorbent foam (29) has a proximal surface and a distal surface (Fig.4), and the proximal surface of the swellable, absorbent foam (29) is configured to expand less than an expansion of the distal surface of the swellable, absorbent foam (29) Fig.4 (where foam 29 is configured, when wetted by an aqueous solution, to expand into the stoma-receiving through-going hole, as having a porous outer surface allowing fluid from the proximal surface to 

	As to claim 31, Wagner teaches wherein the swellable, absorbent foam (20) is free flowing characterized in that the swellable, absorbent foam (29) is not attached to either of the backing layer (56) or the cover layer (34)/(57) Fig.4,12 (where 29 detached from these other elements Fig.4).

	As to claim 32, Wagner teaches wherein the cover layer (34)/(57) Fig.4,12 is a polymeric film ((34) as polyethylene, polypropylene, and/or polystyrene p.10,ll.7; or (57) PTFE or other elastomer p.12,ll.30-31).

	As to claim 33, Wagner teaches wherein the cover layer (34)/(57) Fig.4,12 is impermeable to liquid ((34) as polyethylene, polypropylene, and/or polystyrene p.10,ll.7; or (57) PTFE or other elastomer p.12,ll.30-31).
 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Lam (US 2013/0274696 A1).

As to claim 34, Wagner does not teach wherein the swellable, absorbent foam comprises polyurethane .
 	However, Lam teaches an adhesive ostomy element (Abstract) as an adhesive ostomy wafer (Abstract) comprising a polyurethane foam [0040],ll.4-5, in order to provide an adhesive foam that is much softer and has better wetting ability by a higher surface area than typical ostomy wafer adhesives [0037].	It would have been obvious to one of ordinary skill before the effective filing date to modify the foam of Wagner with the polyurethane foam of Lam, and one of skill would have been motivated to do so, in order to provide an adhesive foam that is much .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: D1 Hansen (WO 2014/117778 A1) (p.6,ll.25 – p.17,ll.30); D3 Ole (EP 0710094 A1) ([0024], Fig.2) (as cited in: corresponding PCT application No. PCT/DK2017/050304).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.